DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 26, 2020, claim(s) 1, 2, and 5-20 is/are pending in this application; of these claim(s) 1, 16, and 20 is/are in independent form.  Claim(s) 1, 12, 13, 16, and 20 is/are currently amended; claim(s) 2, 5-11, and 17-19 is/are previously presented; claim(s) 3 and 4 is/are cancelled.
	
 
Allowable Subject Matter
Claims 1, 2, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Office is persuaded that the claims are statutory and amount to significantly more than an abstract idea.  Furthermore, the closest art found by the Office is US 2016/0122806 A1, which teaches melanoma diagnosis and diagnosis of other skin conditions using skin swab samples, nucleic acid libraries, and species composition of input skin flora.  However, the reference does not teach microbial population variances and machine learning classifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	June 30, 2021